     Case 4:19-cr-01760-JAS-EJM Document 30 Filed 12/18/19 Page 1 of 3



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-19-01760-001-TUC-JAS (EJM)
10                       Plaintiff,                  MAGISTRATE JUDGE'S FINDINGS
                                                     AND RECOMMENDATION UPON A
11   v.                                                    PLEA OF GUILTY
12   Edgar Osvaldo Moroyoqui-Rodriguez,
13                       Defendant.
14
15         Upon Defendant's request to enter a plea of guilty pursuant to Rule 11 of the
16   Federal Rules of Criminal Procedure, this matter was referred to the Magistrate Judge by

17   the District Court, with the written consents of the Defendant, counsel for the Defendant,
18   and counsel for the United States.

19         Thereafter, the matter came on for a hearing on Defendant's plea of guilty to Ct. 3

20   of the Indictment which charges 21:963 Conspiracy to Import Methamphetamine in full
21   compliance with Rule 11, Federal Rules of Criminal Procedure, before the Magistrate
22   Judge, in open court and on the record.

23         In consideration of that hearing and the allocution made by the Defendant under

24   oath on the record and in the presence of counsel, and the remarks of the Assistant United

25   States Attorney,

26   (A) I FIND as follows:
27         (1)    that Defendant is competent to plead;
28         (2)    that Defendant understands his/her right to trial;
     Case 4:19-cr-01760-JAS-EJM Document 30 Filed 12/18/19 Page 2 of 3



 1         (3)    that Defendant understands what the minimum mandatory and maximum
 2                possible sentence is, including the effect of the supervised release term, and
 3                defendant understands that the sentencing guidelines apply and that the
 4                court may depart from those guidelines under some circumstances;
 5         (4)    that the plea of guilty by the Defendant has been knowingly and voluntarily
 6                made and is not the result of force or threats or of promises apart from the
 7                agreement between the parties;
 8         (5)    that Defendant understands the nature of the charge against him/her;
 9         (6)    that Defendant understands that his/her answers may later be used against
10                him/her in a prosecution for perjury or false statement; and
11         (7)    that there is a factual basis for the Defendant's plea;
12         (8)    that the defendant knowingly, intelligently and voluntarily waived his/her
13                right to appeal or collaterally attack his/her conviction and any sentence
14                imposed if it is within the range permitted by the plea agreement;
15                                           and further,
16   (B)   I RECOMMEND that the District Court accept the Defendant's plea of guilty to
17   Ct. 3 of the Indictment which charges 21:963 Conspiracy to Import Methamphetamine.
18   (C)   The parties have fourteen (14) days from the date of service of this Report and
19   Recommendation to file written objections with the District Court.
20   IT IS FURTHER ORDERED:
21   (D)   Presentence Report to be prepared.
22         (1)    Any objection(s) to the presentence report shall be filed no later than 14
23                days after receiving the presentence report pursuant to Fed.R. Crim.P. 32
24                (f) (1);
25         (2)    any response to the objection(s) to the presentence report shall be filed no
26                later than 11 days after receiving the objection(s);
27         (3)    any sentencing memorandum shall be filed no later than 5 business days
28                prior to sentencing;


                                                 -2-
     Case 4:19-cr-01760-JAS-EJM Document 30 Filed 12/18/19 Page 3 of 3



 1         (4)   Any party seeking to continue a sentencing date shall file a Motion to
 2               Continue no later than two (2) business days prior to the date of the
 3               hearing. Additionally, counsel shall telephonically notify chambers when
 4               sentencing is within two (2) business days;
 5         (5)   failure to comply with this Order may result in the imposition of sanctions.
 6
 7         Dated this 18th day of December, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
